IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1549
                              Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEFFERY LEE PEARSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Dustria A. Relph

(guilty plea) and Stacy Ritchie (sentencing), Judges.



      Jeffery Pearson appeals his conviction and sentence for domestic abuse

assault and assault causing bodily injury or mental illness.    CONVICTIONS

AFFIRMED,       SENTENCES          VACATED,        AND    REMANDED         FOR

RESENTENCING.



      Eric W. Manning of Manning Law Office, P.L.L.C., Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                          2


AHLERS, Judge.

       In August 2021, Jeffery1 Pearson filed separate petitions to plead guilty to

domestic abuse assault, second offense, and assault causing bodily injury. In his

written guilty pleas, Pearson admitted to committing domestic abuse assault

against his wife and assault causing bodily injury against her friend. The written

guilty pleas also provided a factual basis for the pleas.

       The district court accepted the pleas. In doing so, the court found them to

be made knowingly, voluntarily, and intelligently. The court also found a factual

basis for the pleas. The court scheduled the matter for sentencing.

       Four days after the pleas were accepted, Pearson filed a pro se request for

bond reduction, in which Pearson asserted the guilty plea “is not what I want” and

“I am not guilty.” A few days later, Pearson’s counsel filed a written motion to

withdraw the guilty plea. Following a hearing, the court found no grounds to

withdraw the plea and denied Pearson’s motion.          The court later sentenced

Pearson to 365 days in jail with all but 100 days suspended on each count, ran the

sentences consecutively, and ordered him placed on probation upon his release

from custody. Pearson appeals both the denial of his motion to withdraw his guilty

plea and his sentence.

I.     Challenge to the Plea

       A defendant generally has no right to appeal from a guilty plea unless “the

defendant establishes good cause.” Iowa Code § 814.6(1)(a)(3) (2021). Pearson

does not explicitly address good cause in his brief to us. Nevertheless, we will


1 The appellant’s first name is spelled as both “Jeffery” and “Jeffrey” throughout
the record. The trial information and notice of appeal use “Jeffery,” and so do we.
                                          3


evaluate whether good cause exists for us to consider both of Pearson’s issues.

See State v. Hoxsey, No 20-1531, 2022 WL 108559, at *1 (Iowa Ct. App. Jan. 12,

2022) (considering sua sponte whether good cause exists to hear the defendant’s

appeal from a guilty plea); id. at *2–3 (Ahlers, J., concurring) (discussing the

problems that may arise when a defendant does not address good cause); see

also State v. Davis, 971 N.W.2d 546, 554 (Iowa 2022) (acknowledging that a

defendant “should have discussed section 814.6(1)(a)(3)” in his brief “to show he

met the good-cause requirement,” but nevertheless finding good cause when the

issue raised is one for which good cause has been found to exist). “Good cause”

is defined “broadly.” State v. Newman, 970 N.W.2d 866, 869 (Iowa 2022). “‘[G]ood

cause’ in section 814.6 means a ‘legally sufficient reason’” and “is context specific.”

Id. (citations omitted).

       As to Pearson’s challenge to his guilty plea, he only asserts his plea lacked

a factual basis. This court previously found a no-factual-basis claim does not

constitute good cause to appeal from a guilty plea. See State v. Manirabaruta,

No. 20-0025, 2021 WL 4890937, at *3 (Iowa Ct. App. Oct. 20, 2021) (“Until further

directed by our supreme court, we decline to find good cause to grant Manirabaruta

a right to appeal based on his claim of no factual basis for his guilty plea.”). Seeing

no reason to depart from our prior holding, Pearson has not established good

cause for us to consider his challenge to his guilty plea.2



2 We note a defendant may seek discretionary review for “[a]n order denying a
motion in arrest of judgment on grounds other than an ineffective assistance of
counsel claim.” Iowa Code § 814.6(2)(f). However, Pearson does not request
discretionary review, and, as explained below, Pearson did not file a motion in
arrest of judgment.
                                          4


       We lack authority to consider Pearson’s challenge to his guilty plea for

another reason. A defendant must file a motion in arrest of judgment “to challenge

the adequacy of a guilty plea proceeding” on appeal. Iowa R. App. P. 2.24(3)(a);

see also Iowa R. App. P. 2.8(2)(d) (stating the court must “inform the defendant

that any challenges to a plea of guilty based on alleged defects in the plea

proceedings must be raised in a motion in arrest of judgment and that failure to so

raise such challenges shall preclude the right to assert them on appeal”).

Pearson’s brief to us explicitly states his “motions were not a Motion in Arrest of

Judgment, but rather a withdrawal of the written pleas of guilty.” Iowa courts

recognize “a motion to withdraw a guilty plea and motion in arrest of judgment are

different motions.” State v. Belieu, 314 N.W.2d 382, 383 (Iowa 1982); see also

Iowa Rs. App. P. 2.8(2)(a) (motion for withdrawal of guilty plea), 2.24(3) (motion in

arrest of judgment).    Pearson appeals the adequacy of his plea proceeding,

specifically alleging the court erred in finding a factual basis to support his guilty

pleas. Because Pearson did not file a motion in arrest of judgment, he is precluded

from challenging the court’s finding of a factual basis to support his guilty pleas on

appeal. See State v. Oldham, 515 N.W.2d 44, 46–47 (Iowa 1994) (finding the

defendant, who filed a motion to withdraw his guilty plea due to his claimed lack of

specific intent to commit burglary, was precluded from appealing his guilty plea

because he did not file a motion in arrest of judgment); see also Newman, 970

N.W.2d at 869 (finding a defendant cannot establish good cause to appeal if

“Iowa’s appellate courts are without authority to provide relief on such claim”).

       Finding no good cause for Pearson’s challenge to his guilty plea, we reject

his challenge to his guilty plea, affirm his convictions, and proceed to address his
                                         5


sentencing challenge.

II.    Challenge to the Sentence

       As to Pearson’s challenge to his sentence, our supreme court has found

“good cause exists to appeal from a conviction following a guilty plea when the

defendant challenges his or her sentence rather than the guilty plea.” State v.

Damme, 944 N.W.2d 98, 105 (Iowa 2020). Accordingly, Pearson has established

good cause to challenge his sentence, so we address the merits of that issue.

       Pearson asserts that the district court abused its discretion by not fully

suspending the terms of incarceration. He also argues that his sentence violates

his constitutional protections against cruel and unusual punishment, claiming his

sentence was grossly disproportionate to his crimes. We find it unnecessary to

address these challenges to the sentence because we find the sentence illegal

and vacate it for another reason.

       As noted, the district court sentenced Pearson to serve 365 days in jail with

all but 100 days suspended on each count, with the sentences to be served

consecutively. Even though neither party raised the issue of the legality of this

sentence, we have the discretion to raise the issue of legality on our own, and we

choose to do so here. See State v. Wieneke, No. 20-0126, 2021 WL 219222, at

*1 (Iowa Jan. 22, 2021) (noting an illegal sentence can be corrected at any time,

normal rules of error preservation do not apply, and the appellate court has

discretion to correct an illegal sentence when it comes to the court’s attention).

       With the stacking of consecutive sentences, the district court effectively

imposed a 730-day jail sentence with all but 200 days suspended. This is an illegal

sentence because “[s]entencing is wholly a creature of statute” and “[a] sentence
                                         6


not authorized by statute is illegal and void.” Id. (citations omitted). No statute

permits imposition of a jail sentence for more than one year. See State v. Morris,

416 N.W.2d 688, 690 (Iowa 1987) (noting “a clear legislative intent that no

defendant should be held in a county jail facility for more than one year”). In fact,

our sentencing statutes prohibit it. Specifically, Iowa Code section 903.4 requires

that “[a]ll persons sentenced to confinement for a period of more than one year

shall be committed to the custody of the director of the Iowa department of

corrections,” and section 901.8 dictates that “if consecutive sentences are

specified in the order of commitment, the several terms shall be construed as one

continuous term of imprisonment.” These two sections work in unison to require

consecutive sentences that result in a total term of imprisonment in excess of one

year to be served in the custody of the director of the Iowa Department of

Corrections rather than the county jail. See State v. Patterson, 586 N.W.2d 83, 84

(Iowa 1998).

       Our supreme court confronted a situation nearly identical to Pearson’s in

Patterson. Id. In Patterson, the district court sentenced the defendant to serve

180 days in the county jail on each of two charges with the sentences to be served

concurrently. Id. at 83. The court also sentenced the defendant to serve 240 days

in the county jail on a third charge, with that sentence to be served consecutively

to the 180-day sentence on the other charges. Id. The court suspended the

sentences and placed the defendant on probation. Id. On appeal, our supreme

court noted that, by operation of Iowa Code section 901.8, the consecutive nature

of the sentences imposed resulted in a 420-day sentence. Id. at 84. Because 420

days “exceeds the one-year period referred to in section 903.4,” the sentences
                                         7


were required to be served in the custody of the director of the department of

corrections and not in the county jail. Id. The fact that the sentences were

suspended did not change the result, because, “[w]hile the suspension of the

sentences prevents or delays their execution, it does not alter their character as

sentences of confinement.”      Id.   The district court is obligated to “correctly

designate the proper place of confinement in the event [probation is later revoked].”

Id.

       The identical reasoning and outcome apply here. With the imposition of

consecutive sentences, Pearson received a 730-day sentence of confinement. It

was illegal to order him to serve that sentence in the county jail rather than in the

custody of the director of the department of corrections, even though enough of

the sentence was suspended that the currently unsuspended portion of the

sentence is less than one year. As the sentence imposed is not permitted by law,

it must be vacated and the case remanded for resentencing before a different

judge. See id. (requiring vacation of sentence and remand for resentencing under

these circumstances); Morris, 416 N.W.2d at 690 (same). Due to this result, we

find it unnecessary to address Pearson’s other challenges to his sentence.
                                        8


III.   Conclusion

       Finding no good cause to grant a right to appeal based on lack of factual

basis supporting Pearson’s guilty pleas, we deny his challenge to his guilty pleas.

Finding good cause for his challenge to his sentences, we reach that issue and

find the district court imposed an illegal sentence of more than one year in jail.

Therefore, we affirm Pearson’s convictions, vacate the sentences imposed, and

remand for resentencing before a different judge.

       CONVICTIONS AFFIRMED, SENTENCES VACATED, AND REMANDED

FOR RESENTENCING.